 

 
EXHIBIT 10.3
CONFIDENTIAL TREATMENT REQUESTED
--
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

EXECUTION COPY   Y




AMENDMENT NO. 2 TO POLYSILICON SUPPLY AGREEMENT


This Amendment No. 2 to Polysilicon Supply Agreement (this "Amendment") is
entered into as of August 4, 2008 by and between SunPower Philippines
Manufacturing, Ltd., a company organized under the laws of the Philippines and
having its principal office located at #100 East Main Street, Special Export
Processing Zone, Laguna Techno Park, Binan Laguna, Philippines ("SunPower"), and
Woongjin Energy Co., Ltd., a company organized under the laws of Korea and
having its principal office located at 1316 Gwanpyeong-dong, Yuseoung-gu,
Daejeon, Korea (the "JVC").  SunPower and the JVC may be referred to herein
individually as a "Party" or collectively as the "Parties."


RECITALS


A.           SunPower and the JVC entered into certain Polysilicon Supply
Agreement dated as of December 22, 2006 and certain Amendment thereto dated as
of January 9, 2008 (said Polysilicon Supply Agreement as amended by the said
Amendment is hereinafter called as the “PSA”).


B.           Following the execution of the PSA, the Parties recognized certain
required amendments to the PSA that would be required to make the PSA consistent
with the Parties’ intent to revise the purchase price of the Products set forth
in Schedule 2 of the PSA.


C.           The Parties wish to amend the PSA to reflect the Parties’ intent.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:


1. Definitions


1.1 The terms defined hereinabove shall have the meanings set forth therein.


1.2 Except as otherwise defined in this Amendment, the terms used but not
defined herein shall have the respective meanings ascribed to them in the PSA.


2. Amendments to the Schedule 2 of the PSA


The table in the Schedule 2 of the PSA shall be replaced in its entirety with
the following.


--------------------------------------------------------------------------------


EXECUTION COPY
Year
Poly Price
1st Year (2008)
$***
2nd Year (2009)
$***
3rd Year (2010)
$***
4th Year (2011)
$***
5th Year (2012)
$***



3. Effect of Amendment and Continuing Effect of PSA


3.1 Effectiveness of Amendment.  The PSA shall be deemed to have been revised
and amended in accordance with this Amendment as of the date of the PSA.


3.2 Continuing Effect of the PSA.  Except as expressly amended and modified by
this Amendment, the PSA (including all rights and obligations of the parties
thereunder existing prior to the execution and delivery of this Amendment) shall
continue to be, and shall remain, in full force and effect in accordance with
the terms thereof.


3.3 References to the PSA.  Each reference, whether direct or indirect, in the
PSA to the PSA (including, without limitation, references to “this Agreement” in
the PSA) shall mean and be a reference to the PSA, as amended by this Amendment.


3.4 Conflicts.  To the extent that there are any inconsistencies or ambiguities
between this Amendment and the PSA, the terms of this Amendment shall supersede
the PSA.


4. Miscellaneous


4.1 Governing Law.  This Amendment and all disputes arising out of or in
connection with this Amendment shall be governed by, interpreted under, and
construed and enforceable in accordance with, the laws of the Republic of Korea
without regard to conflicts of laws principles.  The dispute resolution
provisions in the PSA (including the arbitration provision) are hereby
incorporated into this Amendment, mutatis mutandis.


4.2 Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed as an original, but all of which together shall
constitute one and the same instrument.


[Signature Page Follows]


















*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
 

--------------------------------------------------------------------------------

 


 
EXECUTION COPY

 
IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 2 to
Polysilicon Supply Agreement to be executed by their respective representatives
thereunto duly authorized as of the date first set forth above.




SUNPOWER PHILIPPINES MANUFACTURING, LTD.
By:           /s/ Emmanuel T.
Hernandez                                                                
Name:  Emmanuel T. Hernandez
Title:  Director

 
WOONGJIN ENERGY CO., LTD.
By:           /s/ Dr. Hakdo
Yoo                                                      
Name:  Dr. Hakdo Yoo
Title:  Chief Executive Officer






